DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is an Allowability Notice addressing applicants response dated 22nd October 2015.  Claim(s) 10 and 19 were amended; No Claim(s) were cancelled; and No new Claim(s) were added; therefore, Claim(s) 1-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 28th January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,047,966 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see (Remarks Pg. 7), filed 1/28/2022, with respect to the amendment of Claim(s) 10 and 19 have been fully considered.  

Applicant’s arguments, see (Remarks Pg. 7-8) with respect to the rejection of the Claim(s) under nonstatutory double patenting; have been fully considered and are persuasive based on the filed and approved Terminal Disclaimer; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1, 10 and 19; and Dependent Claim(s) 2-9, 12-18 and 20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, in view of the Terminal Disclaimer filed and approved on 1/28/2022 the claimed limitations “determining, by the second device, one or more differences between magnitudes of energy of two consecutive acoustic wave signals among the plurality of acoustic wave signals according to the obtained information; determining, by the second device, a change in a distance between the second device and the first device according to the one or more differences between the magnitudes of energy” in combination with the claims are neither anticipated nor found obvious over the art of record.  

Independent Claim 10 is essentially the same as Claim 1 and refers to a system for determining a change in a distance, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with 

Independent Claim 19 is essentially the same as Claim 1 and refers to a non-transitory computer-readable storage medium for determining a change in a distance, configured with instructions executable by one or more processors to cause the one or more processors to perform the operations of Claim 1.  Therefore Claim 19 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645